DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
This action is in response to papers filed 7/20/2022.
Claims 38, 43,  58,have been amended.  
Claims 59-68 have been added by amendment.
Claims 38, 41, 43-44, 46, 56, 58, 59-68 are pending.
Applicant’s election without traverse of miR-15b in the reply filed on 2/12/2019 is acknowledged. It is noted application provided a further election in for linking claim analysis, which will be examined when and if the election of miR-15b becomes allowable.
Claims 41, 44, 46,  56-57, 66, 68species withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on species.
Claims 38, 43,  58, 59-65, 67 are being examined.
The objection to the specification has been withdrawn.
Priority
The instant application was filed 06/28/2018 and  is a continuation of 15181578, filed 06/14/2016, which is a continuation of 14352462, filed 04/17/2014 ,which is a national stage entry of PCT/IB2012/003035 having and international filing date: 10/20/2012 and claims priority from provisional application 61550148, filed 10/21/2011.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e), 120, 121, 365(c), or 386(C ) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/550,148, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
	Claim 62 has been amended to recite, “The method of claim 38, wherein the therapy for colorectal cancer comprises performing a colonoscopy on the human subject.”  The provisional application recites, “colonoscopy” 3 times.  In paragraph 0053, the provisional application teaches colonoscopy has limited sensitivity and is an invasive approach.  Paragraph 0057 describes the subjects of the examples and indicates the subjects had a colonoscopy or were excluded due to inadequate bowel preparation for diagnostic colonoscopy.  Thus the provisional application does not provide adequate written description for using colonoscopy as a treatment for colon cancer.  
Response to Arguments
	The response traverses the rejection asserting paragraph 0054-055 provides support.  This argument has been thoroughly reviewed but is not considered persuasive as the cited paragraphs describe colonoscopy as a diagnostic method and not a method of treatment for colonoscopy.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims  62 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 62 has been amended to recite, “The method of claim 38, wherein the therapy for colorectal cancer comprises performing a colonoscopy on the human subject.”  The application recites, “colonoscopy” 4 times.  In page 18 of the  application teaches colonoscopy has limited sensitivity and is an invasive approach.  Page 18 continues describing the subjects had a colonoscopy or were excluded due to inadequate bowel preparation for diagnostic colonoscopy.  Thus the provisional application does not provide adequate written description for using colonoscopy as a treatment for colon cancer.  
Thus the amendment has introduced new matter
Response to Argument
The response traverses the rejection asserting paragraph 0054-055 provides support.  This argument has been thoroughly reviewed but is not considered persuasive as the cited paragraphs describe colonoscopy as a diagnostic method and not a method of treatment for colonoscopy.  
Claims 38, 43,  58, 59-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method comprising: measuring expression level of miRNA15b in a plasma sample, a serum sample or a blood sample obtained from the subject; comparing said expression level of miRNA15b to expression level of miRNA15b measured in a plasma sample, a serum sample or a blood sample obtained from a normal subjects, identifying the sample as having increased or decreased expression of miRNA15b relative to normal subjects.
The specification and art does not reasonably provide enablement for selecting (identifying or diagnosing) and treating colorectal cancer based in miR15b over expression.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
	Independent claim 38 is drawn to “A method for treating a human subject suspected of having colorectal cancer, the method comprising administering to the human subject a therapy for colorectal cancer, where a plasma sample from the human subject has been determined to have an overexpression of miRNA-15b biomarker as compared to expression of miRNA-15b in a plasma sample obtained from one or more healthy control human subjects .
The claim requires any overexpression in a plasma sample derived from a human subject relative to any plasma sample from identifies a subject as for treatment for colon cancer.  
	Claim 43 depends from claim 38 and draws the method to wherein the one or more healthy control human subjects comprises a healthy cohort.
	Claim 58 depends from claim 38 and draws the invention to wherein the microRNAs comprising miR-15b extracted from the plasma sample from the human subject are reverse transcribed into cDNA and the cDNA amplified by polymerase chain reaction prior to detecting the overexpression of mIR-15b.
	Claim 59 depends from claim 38 and draws the invention to further comprising, prior to the administering of the therapy: (a) contacting the plasma sample with a primer specific to the miRNA-15b biomarker; (b) amplifying the miRNA-15a biomarker to produce an amplification product in the plasma sample; and (c) measuring the miRNA-15b expression level by determining the level of the amplification product in the plasma sample as compared to expression of miRNA-15b in a plasma sample obtained from one or more healthy control human subjects.
Claim 60 depends from claim 59 and draws the invention to wherein the expression level is measured using microarray expression profiling, PCR, reverse transcriptase PCR, reverse transcriptase real-time PCR, quantitative real-time PCR, end-point PCR, multiplex end-point PCR, cold PCR, ice-cold PCR, , or nucleic acid sequencing.
	Claim 61 depends from claim 38 and draws the invention to wherein the human subject has colorectal cancer.

Claim 62 depends from claim 38 and draws the invention to wherein the therapy for colorectal cancer comprises performing a colonoscopy on the human subject.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches, “A total of 273 subjects from two hospitals (Hospital Clinic of Barcelona, Catalonia, Spain and Hospital of Donostia, Gipuzkoa, Spain) were prospectively included in this study. Of them, 77 were excluded because they met any of the following criteria: clinical diagnosis of familial adenomatous polyposis or Lynch syndrome, presence of more than 10 colorectal adenomas, diagnosis of cancer at other sites at the time of selection, presenting inflammatory bowel disease, undergoing chemotherapy or radiation therapy at the time of blood sampling, incomplete bowel examination, inadequate bowel preparation at diagnostic colonoscopy, or presence of haemolysis in plasma samples. Finally, 196 individuals were included: 123 patients newly diagnosed with sporadic colorectal neoplasia (63 with CRC and 40 with AA) and 73 healthy individuals without personal history of any cancer and with a recent colonoscopy confirming the lack of colorectal neoplastic lesions. Patients with AA were those with adenomas having a size of at least 10 mm or histologically having high grade dysplasia or .gtoreq.20% villous component. These individuals were divided into two different and unrelated sets: set 1, 61 subjects from Hospital Clinic of Barcelona, which were employed to perform genome-wide plasma microRNA expression profiling; and set 2,135 subjects from Hospital of Donostia, which were recruited to further validate the results obtained in set 1.”
The specification in 0057 PGPUB teaches RNA was extracted from plasma.
The specification in 0058 teaches the detection of multiple miRNA on a microarray which is normalized.
The specification in 0059 teaches normalization of miRNA expression detected by real-time qRT-PCR.
	The specification in table 2 teaches miR-15b has a 3.21 fold increase  and a 4.1 fold increase in miR29a.
	The specification teaches, “Validation of plasma miRNA expression by real-time qRT-PCR. Microarray based plasma miRNA expression results are technically reproducible. Initially, a real-time qRT-PCR was performed to confirm microarray results in 28 samples randomly selected from set 1 (19 patients with colorectal neoplasms and 9 healthy controls). For these studies, a total of 14 candidate miRNAs were selected. Twelve candidate miRNAs (miR17-5p, miR92a, miR19b, miR18a, miR29a, miR302a, miR23a, miR27a, miR24, miR335, miR424 and miR15b) were chosen for being present in the top 50 deregulated miRNA in CRC and/or AA and to have a log base 2 microarray intensity >8. Two additional miRNAs (miR19a, and miR20a) were also selected for being part of the miR17-92 cluster, one of the best characterized oncogenic miRNA clusters, although they did not satisfy the previous criteria. Overall, qRT-PCR and microarray results were correlated (data not shown) except for miR424 that did not show any amplification by qRT-PCR and, therefore, it was excluded from subsequent analysis.”
	The specification teaches, “Six plasma microRNAs were confirmed to be overexpressed in CRC patients from an independent cohort. Secondly, the 13 candidate miRNAs that showed adequate amplification in the previous phase were analyzed (miR92a, miR17-5p, miR18a, miR19a, miR19b, miR20a, miR15b, miR29a, miR302a, miR23a, miR27a, miR24 and miR335) in plasma of an independent set of 42 patients with CRC and 53 healthy controls, to validate our results by real-time qRT-PCR.”
	The specification teaches, “Interestingly, miR18a, miR19a, miR19b, miR15b, miR29a and miR335 were confirmed to be significantly up-regulated in patients with CRC (FIG. 3). In addition, miR-24 was also overexpressed in this group of patients but without reaching statistical significance (p=0.08). Remarkably, validated miRNAs in this second set also demonstrated a high accuracy in discriminating CRC from healthy controls with areas under ROC curve (AUC) ranging from 0.8 (95% CI: 0.71-0.89) to 0.7 (95% CI: 0.59-0.80). Next, we sought to see if any combination of these miRNAs could improve the discriminative accuracy in detecting CRC with respect to each of them alone. Among the combinations showing the best discriminative capacity highlighted the signatures miR19a+miR19b, and miR19a+miR19b+miR15b (Table 6; FIG. 4). Finally, we explored the predictive capacity of these signatures in early (TNM I-II) and advanced (TNM III-IV) CRC patients. As exposed in Table 2, both signatures showed a high discriminative accuracy in both early and advanced cases. Similarly, we examined whether these signatures were also able to detect right-sided tumours as accurately as left-sided ones, and it was the case for both (Table 2).”
Presence and absence of working examples
	The specification provides no teachings in which subjects with colorectal cancer or healthy subjects are examined.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
	Kirschner (PLOS one (2011) volume 6(9) e2145) teaches  levels of haemolysis increased the amount of miR-15b in plasma sample (page 2) 2nd column).
	McDonald (Clinical Chemistry (2011) volume 57, pages 833-840) teaches the speed and use of centrifugation alters miR-15b expression in blood.
	Zhang (Diabetes Research and Clinical Practice (2013) volume 99, pages 327-334) teaches, " We found that miR-15b was upregulated in the livers of NAFLD SD rats as well as in NAFLD L02 cells. Increased miR-15b levels could cause decreased cell proliferation and glucose consumption as well as induce the storage of intracellular triglyceride in QSG7701 cells. The expression of miR-15b was also significantly elevated in the serum of fatty liver disease patients compared with healthy subjects.”
	Liu (BMJ Open (2012) volume 2, pages 1-10) teaches, “miRNA profiling on
resected tumour/adjacent non-tumour tissues identified miR-15b, miR-21, miR-130b and miR-183 highly expressed in tumours. These miRNAs were also detectable in culture supernatants of HCC cell lines and in serum samples of patients. Remarkably, these serum miRNAs were markedly reduced after surgery, indicating the tumour-derived source of these circulating miRNAs. In a cross-centre validation study,
combined miR-15b and miR-130b demonstrated as a classifier for HCC detection, yielding a receiver operating characteristic curve area of 0.98 (98.2% sensitivity and 91.5% specificity). The detection sensitivity of the classifier in a subgroup of HCCs with
low AFP (<20 ng/ml) was 96.7%. The classifier also identified early-stage HCC cases that could not be detected by AFP. “
 	Wang (Renal Failure (2012) volume 34, pages 685-690) teaches, “In this study, we detected miR-15b in the plasma of 30 patients with ESRD and 20 healthy controls using real-time quantitative RT-PCR (RT-qPCR). Compared with healthy controls, the circulating levels of miR-15b were significantly reduced in patients with ESRD. However, there is no significant difference in circulating miR-15b levels when comparing prehemodialysis and posthemodialysis in patients with ESRD. In addition, to further estimate the potential roles of aberrantly expressed candidate miR-15b in the pathogenesis of ESRD, we utilized a bioinformatics exploratory analysis and identified gene ontology “biological process” classifications which revealed that dysregulated circulating miR-15b might be involved in phosphate metabolism.”
	The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Hsieh (Journal of Biomedical Science (2012) 19:69, pages 1-11) teaches LPS increases miR-15b expression in a dose and time dependent manner.
TIE (Sci China Ser C-Life Sci, 2009, 52(12): 1117-1122) teaches, “To quantitate miR-16, miR-24 (moderate-abundance plasma miRNAs) and miR-15b (low-abundance plasma miRNAs) by qRT-PCR assays from the plasma of three healthy individuals, these three miRNAs were detected in the plasma of each individual at concentrations ranging from 8910 copies/μL plasma to 133970 copies/μL plasma.” (page 1118, 2nd column, top)
Sun (Oncotarget (2016) volume 7, pages 11434-11449) teaches, “ Although there was no significant difference in plasma miR-15b*, miR486-3p, and miR-526b levels between controls and CRC patients, miR-15b* and miR-526 levels were significantly higher in stage IV CRC patients than in controls (Table S5).”(page 11437, 1st column, top paragraph).
D’Urso (Current Genomics, 2015, 16, 304-311) teaches miR-15b is a biomarker in plasma for glioma (title, abstract, discussion).
Tolle (ONCOLOGY REPORTS 42: 1609-1620, 2019) teaches mir-15b is a biomarker for bladder cancer. (title, abstract, discussion).
Walsh (JAMA (2003) volume 289, pages 1288-1296) teaches colorectal mortality rate can be reduced by screening all men and women 50 years or older for colorectal cancer (1294, bottom, 2nd column-top of 3rd).
The level of skill in the art:
	The level of skill in the art is deemed to be high.
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between the overexpression of miR-15b any plasma sample from any human subject relative to any healthy control plasma and treatment for colorectal cancer.   Experimentation would be replete with unpredictable trial and error analysis as the prior art teaches that miR-15b is differentially expressed in subjects treated with LPS, having HCC, having ESRD, bladder cancer, glioma, etc.  Further the prior art Sun teaches miR-15b is correlated in with stage IV CRC in the validation subjects  only. Thus it would be unpredictable to select or treat colorectal cancer  based on overexpression of miR-15b.  Further it would be unpredictable to use any healthy plasma sample in the variability of miR-15b expression in plasma sample.  Further the art suggests all subject over the age of 50 should be screened for colorectal cancer, or are suspected of having colorectal cancer.
	 Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
The response traverses the rejection asserting the claims do not require absolute certainty of colorectal cancer diagnosis.  This argument has been thoroughly reviewed but is not considered persuasive as the claims require treatment based on overexpression.  Thus while not explicitly requiring absolute certainty, the claims require treatment based on overexpression of miR-15b.  Thus it would be unpredictable to treat colorectal or cancer based solely on miR-15b expression.
The response continues by asserting the specification teaches an objective is to use the method in conjunction with conventional screening methods.  This argument has been thoroughly reviewed but is not considered persuasive as the claims merely require administering a colorectal cancer therapy based on increase expression.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 63-65, 67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 3 63-65, 67   is/are directed to abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are not significantly more.  This judicial exception is not integrated into a practical application because if there no additional step is required. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional steps are required..
Claim analysis
The instant claims are directed a method for detecting overexpression of at least one miRNA biomarker in a test sample from a human subject suspected of having colorectal cancer, the method comprising: (a) contacting the test sample with a primer specific to the miRNA biomarker, wherein the miRNA biomarker comprises miRNA-15b, and wherein the test sample is a plasma sample from the human subject; (b) amplifying the miRNA-15b biomarker to produce an amplification product in the test sample; and (c) measuring the miRNA-15b expression level by determining the level of the amplification product in the test sample as compared to expression of miRNA-15b in a plasma sample obtained from one or more healthy control human subjects.  The comparing of the measuring step is a mental step or abstract idea.    Dependent claims set forth further limitations to about the reference level, method of detecting expression, subject and source of cancer.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea or mental step.  
With regards to claim 63, the claim recites, “measuring the miRNA-15b expression level by determining the level of the amplification product in the plasma sample as compared to expression of miRNA-15b in a plasma sample obtained from one or more healthy control human subjects.”  This is an abstract idea or mental step. (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION).
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps which integrate the judicial exception.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 62 the claim requires the active steps of contacting, amplifying and measuring.  The specification teaches:
In the instant case, the claims as recited and supported by review of the specification are drawn to method for treating advanced colorectal adenoma in a human subject.  The claims requiring determining expression of the miR-15b, which is routine and conventional in view of the teachings of over Aslam (British Journal of Surgery (2009) volume 96, pages 702-710), Xi (Biomarker Insight (2006) volume 2, pages 113-121), Cortez (Expert opinion on biological therapy (2009) volume 9, pages 703-711.   Further the specification asserts the methods of expression are known in the art:
0048] As used herein, the one or more microRNAs may be measured by microarray expression profiling, PCR, reverse transcriptase PCR, reverse transcriptase real-time PCR, quantitative real-time PCR, end-point PCR, multiplex end-point PCR, ice-cold PCR, mass spectrometry, in situ hybridization (ISH), multiplex in situ hybridization, or nucleic acid sequencing. However, other techniques for determining expression of microRNAs may be used such as surface plasmon resonance, fluorescence resonance effects (transfer, quenching and variants thereof), or the next generation of any of the above listed techniques and combinations thereof, all of which are within the scope of the present invention. The overall level of expression of the one or more microRNAs can be used to increase the sensitivity and quality of the determination of the presence of the colorectal neoplasia. For example, it is typical that an increase in the sensitivity is accompanied by an increase in the number of microRNAs measured, e.g., as more microRNAs are measured (e.g., 2 versus 8 or 15 versus 30) there is a concomitant increase in the quality of the determination as is well-known to skilled artisans in the area of expression levels. The skilled artisan will recognize that most often a biosignature (assay) will include the combination of both over and underexpressed microRNAs. As such, the present invention also includes in on aspect the combination of both over and underexpressed microRNAs from respective microRNAs
Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  38, 43,  58, 59-65, 67  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aslam (British Journal of Surgery (2009) volume 96, pages 702-710), Xi (Biomarker Insight (2006) volume 2, pages 113-121), Cortez (Expert opinion on biological therapy (2009) volume 9, pages 703-711).
Thus the broadest reasonable interpretation in view of the amendment of the claim is to require determining over expression of miR-15b, and administering colorectal cancer therapy.
Xi teaches, “Ten miRNAs (hsa-let-7b, hsa-let-7g, hsa-miR-15b, hsa-miR-181b, hsa-miR-191, hsa-miR-200c, hsamiR- 26a, hsa-miR-27a, hsa-miR-30a-5p and hsa-miR-30c) were evaluated for their potential prognostic value in colorectal cancer patients. Forty eight snap frozen clinical colorectal samples (24 colorectal cancer and 24 paired normal patient samples) with detailed clinical follow-up information were selected. The expression levels of 10 miRNAs were quantified via qRT-PCR analysis. The statistical significance of these markers for disease prognosis was evaluated using a two tailed paired Wilcoxon test. A Kaplan-Meier survival curve was generated followed by performing a Logrank test. Among the ten miRNAs, hsa-miR-15b (p = 0.0278), hsa-miR-181b (p = 0.0002), hsa-miR-191 (p = 0.0264) and hsa-miR-200c (p = 0.0017) were significantly over-expressed in tumors compared to normal colorectal samples.”
Thus Xi suggests that miR15b is upregulated in colorectal cancer samples.
Aslam teaches, “Overexpressed miRNAs such as miR- 20, miR-21, miR-17-5p, miR-15b, miR-181b, miR-191 and miR-200c have been implicated in colorectal cancer tissues22–24. These tumour promoter miRNAs function by targeting and inhibiting different tumour suppressor genes25 such as E2F transcription factor 1, tropomyosin 126, phosphatase and tension homologue gene (PTEN)27 and programmed cell death gene 4 (Pdcd4)” (page 704, 2nd column, 2nd cull paragraph).
Aslam teaches, “MiRNAs are present in body fluids, especially blood, and are potentially useful clinical biomarkers. Recent studies have shown that tumour-derived miRNAs are present in human serum in remarkably stable form and are protected from endogenous ribonuclease activity44. These tumour derived miRNAs are present in circulating blood at levels sufficient to be measurable as biomarkers for the detection of tumours44. The levels of plasma and serum miRNAs correlate strongly, suggesting that either plasma or serum can be used for investigation of these blood based biomarkers45. More than 100 circulating miRNAs can be identified in the blood of healthy individuals44 and this profile differs significantly from that of patients with colorectal cancer who have several tumour-specific miRNAs. Chen and colleagues46 demonstrated 69 miRNAs in the serum of patients with colorectal cancer that were not present in the serum of healthy controls. Moreover, they identified a unique expression profile of 14 serum miRNAs for colorectal cancers that were not present in another cancer group (lung cancer). The detection of placental miRNAs in maternal serum at levels that increase with gestational age45 reveals their potential to serve as biomarkers for diverse physiological and pathological conditions47. The overlapping expression and variability of miRNAs with tumour characteristics have rendered single miRNAs unsuitable as sensitive diagnostic biomarkers, but if a blood-based miRNA profile (fingerprints) can be established for age-matched normal individuals, for patients with early lesions (adenomas) and for those with various stages of colorectal cancer, an accurate assessment would be probable.” (page 706, 1st column).
Alsam further teaches, “Blood-based miRNAs offer a prospect of developing a simple blood test which could be used for detection of tumours and differentiation of adenomas from colorectal cancers in patients referred to surgical outpatient clinics. This test might be arranged either before referral by the general practitioner or during the consultation in the clinic. This would lead to the effective processing of 2-week wait referrals. Based on the model of increasing levels of miRNAs with severity of the condition, the levels of miRNAs in the blood might predict the stage of colorectal cancer. This would reduce the need for exhaustive staging investigations, especially for advanced-stage cancers amenable only to palliative therapy. Furthermore, the detection of blood-based unique miRNA profiles can be used for surveillance of individuals with intermediate or high-risk bowel polyps. This would reduce the burden of colonoscopic surveillance after excision of such polyps.” ((page 706, 2nd t column).
Cortez teaches, “Mitchell et al. [55] demonstrated the presence of circulating tumor-derived miRNAs in blood by using a mouse prostate cancer xenograft model system and showed that measurements obtained from plasma were strongly correlated with those obtained from sera, suggesting that both serum and plasma samples would be adequate for measuring specific miRNA levels. Moreover, these investigators found that by measuring serum levels of miR-141 they were able to distinguish patients with prostate cancer from healthy subjects. Interestingly, miR-141 is expressed in a variety of epithelial cancers including breast, lung, colon and prostate [21].” (page 704, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to identify subjects having colorectal cancer and examine overexpression of miR15b in plasma samples.  The artisan would be motivated as the prior art suggests increased expression of plasma miR15b relative to normal subjects have been associated diagnosed increased risk of  colorectal cancer. The artisan would be further motivated to screen subjects by non-invasive methods for detecting increased markers of colorectal cancer to identify subjects for further screening or treatment without an invasive biopsy as first level screening. The artisan would have a reasonable expectation of success as the artisan is detecting known nucleic acids by known methods. (claim 63)
Aslam, Xi and Cortez do not specifically teach performing a colonoscopy based on miR-15b overexpression.
However, Aslam teaches, “Blood-based miRNAs offer a prospect of developing a simple blood test which could be used for detection of tumours and differentiation of adenomas from colorectal cancers in patients referred to surgical outpatient clinics. This test might be arranged either before referral by the general practitioner or during the consultation in the clinic. This would lead to the effective processing of 2-week wait referrals. Based on the model of increasing levels of miRNAs with severity of the condition, the levels of miRNAs in the blood might predict the stage of colorectal cancer. This would reduce the need for exhaustive staging investigations, especially for advanced-stage cancers amenable only to palliative therapy. Furthermore, the detection of blood-based unique miRNA profiles can be used for surveillance of individuals with intermediate or high-risk bowel polyps. This would reduce the burden of colonoscopic surveillance after excision of such polyps.” (page 706, 2nd column)
Aslam teaches, “With the addition of RNA extraction and modifications in the qRT–PCR assay protocols, the technique can be adapted for miRNA study. The time taken for a single qRT–PCR run is 4–6 h15 and multiple samples can be processed together54. The results should be available within 24–48 h. MicroRNAs can be introduced into various aspects of the national bowel cancer screening programme. The best option might be a yearly microRNA blood test in primary care, with colonoscopic assessment for those detected positive.”
Further it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform colonoscopy on subjects with elevated plasma miR15b.  The artisan would be motivated  to perform a colonoscopy to validate or confirm colorectal cancer in the subject with overexpressed miR-15b.  The artisan would have a reasonable expectation of success as the artisan is merely using two known methods to evaluate subjects for risk or presence of colorectal cancer.  
 	It would have been further prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat a subject having colon cancer or suspected of having colon cancer and having increased miR-15b expression by performing a colonoscopy.  The artisan would be motivated to confirm the presence of colon cancer or colorectal cancer prior to treatment with therapies with negative side effects such as radiation therapy, chemotherapy or tumor resection.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to detect miR-15b and test for colon cancer.  (claim 38).  
 	With regards to claims 58-60, 65 Cortez teaches detection of quantitative real time PCR and microarray (704, 2nd column).  
	With regards to claims 43 and 67, Xi teaches miR-15b was statistically significantly overexpressed relative to normal controls (p=0.0278, figure 1).   Thus there is a comparison to a healthy cohort.
Response to Arguments
	This is a new grounds of rejection necessitated by amendment.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 38, 43, 45, 58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 6-8  of copending Application No. 17/570221. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of identifying a subject having overexpression of miR-15b in plasma. (claim 63). Claim 38 further requires treatment based on overexpression of miR-15b, including colonoscopy
Claims of 674 are drawn to methods of detecting and treating colorectal cancer by expression of miR-15b and miR-29a, wherein the treatment encompasses colonoscopy
Thus it would have been prima facie obvious to one of skill in the art at the time the invention was made that the claims of 221 encompass those of the independent claims as both require detection of expression of miR-15b for detection of colorectal cancer and treatment and include colonoscopy.
Dependent claims are obvious over the claims of ‘221.
Response to Arguments
The response traverses the rejection asserting the claims of ‘221 are drawn to advanced colorectal adenoma.  This argument has been thoroughly reviewed but is not considered persuasive as “as the vast majority of colorectal cancers are adenocarcinomas.”  (page 1, 221, 2d paragraph).  Thus the claims of 221 are a species encompassed by the instant claims.
The response further asserts the instant application is the earlier filed application.  This argument is not persuasive as the instant claims are not allowable. 
Summary.  
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634